Citation Nr: 1456882	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This matter was last before the Board in April 2014.  The Board reopened the claim of entitlement to service connection for a stomach disorder and remanded the claim for further development, to include providing a VA examination with opinion.  See April 2014 Board Decision.  Pursuant to the remand directives, the RO provided the Veteran with a VA examination and readjudicated his service connection claim.  The Board finds substantial compliance with the April 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999).

The Veteran testified before the undersigned at a June 2012 video-conference hearing.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The Veteran waived his right to have the RO consider evidence prior to a Board decision.  See October 2014 Waiver.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of the electronic record.





FINDING OF FACT

The Veteran's stomach-related symptoms are attributed to irritable bowel syndrome (IBS) and to gastroesophageal reflux disease (GERD) - both conclusive etiologies.


CONCLUSION OF LAW

The criteria for a grant of service connection for a stomach disorder, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Letters dated January 2010 and March 2010 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim of service connection.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

A VA examination was performed in June 2014.  The examiner reviewed the Veteran's claims file, performed an in-person examination, and described the Veteran's undiagnosed stomach symptoms in sufficient detail to enable the Board to make a fully informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The examination is adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The Veteran claims that his stomach-related symptoms-abdominal cramping/pain, vomiting, and diarrhea-are due to an undiagnosed illness that relates to service.  See June 2012 Hearing Transcript.  Although the Veteran has current stomach problems, his symptoms are associated with diagnosed disorders-IBS and GERD-with known etiologies and did not manifest in or within a year of service.  The claim is denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Because the Veteran served in the Southwest Asia Theater of Operations during Operation Desert Shield/Storm (August 1990 to March 1991), service connection may be established under the presumption for Persian Gulf Veterans.  See 38 C.F.R. § 3.317; see also Form DD 214.  The presumption applies to chronic disabilities manifested either during active duty in the Southwest Asia Theater of Operations or to a degree of 10 percent or more by December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (e)(2).

A disability is "chronic" if it has existed for six months or more or exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period for chronicity is measured from the earliest date that the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Under 38 C.F.R. § 3.317, "chronic disability" refers to either: (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i). 

The term "medically unexplained chronic multisymptom illness" refers to a diagnosed illness without conclusive pathophysiology or etiology, which is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Whether the undiagnosed illness is manifested to a degree of 10 percent or more is determined by analogizing the undiagnosed illness to a disease or injury that involves similar functional affects, anatomical location, or symptomatology.  See 38 C.F.R. § 3.317(a)(5). 

38 C.F.R. 3.317 requires "objective indications of a qualifying chronic disability."  Such indicia include "signs" (objective evidence perceptible to an examining physician) and/or non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).  Lay persons, to include the Veteran, are competent to report objective indicators of illness such as joint pain or fatigue.

The Veteran is not required to provide competent evidence linking a current disability that qualifies as chronic under 38 C.F.R. § 3.317 to an event in service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  A symptom associated with a chronic disability that is capable of lay observation is presumed to be related to service; consequently, the medical nexus requirement associated with "direct service connection" does not apply.  

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability if there is affirmative evidence that the disability was: (1) not incurred during active service in the Southwest Asia Theater of operations; (2) caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia Theater of operations and the onset of the disability; or (3) the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).  Disorders that do not qualify for presumptive service connection under 38 C.F.R. 3.317 may be service connected on a direct basis or under a different presumption.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's STRs do not indicate any stomach problems during service.  In February 1989, the Veteran denied having had diarrhea in the last two weeks.  See also August 1992 Three Month Examination (denying recent problems with diarrhea lasting more than three days).  Similarly, the Veteran's September 1992 Reports of Medical Examination and History indicate that he was in good health and did not have any stomach or digestion problems on separation from service.

Post-service medical treatment records show that the Veteran did not experience stomach problems for several years after service.  In April 1993, he denied having any stomach-related problems.  Two years later (May 1995), he reported stomach pain that was exacerbated by eating.  The following month (June 1995), an EGD found a normal esophagus; the test results were incomplete due to food in the stomach.  In October 1995, the Veteran reported having had stomach pains for two months with loose stools and was diagnosed as having bowl problems.

In April 1996, the Veteran reported experiencing sharp pain in his abdomen on a daily basis and was diagnosed as having possible IBS with possible gastric emptying.  The VA doctor noted that the Veteran's symptoms had remained constant over the last three months and that he chewed tobacco.  In November 1996, the Veteran reported that he had experienced intermittent nausea and vomiting with sharp, cramping abdominal pain for the last two years.  He denied having diarrhea and was diagnosed as having "very non-specific abdominal symptoms."  See also January 1997 and February 1997 VAMRs (reporting pain and occasional vomiting for the last year and a half and for the last three years, respectively).  In February 1997, a scan revealed normal gastric emptying times for solids and liquids.  

In June 2004, the Veteran was diagnosed as having GERD.  In August 2009, a VA doctor noted that the Veteran consumes one can of chewing tobacco every two to three days, does not experience heartburn, indigestion, constipation, diarrhea, or rectal bleeding, but does have a watery/semiformed stool without blood at least once a day.  He also noted that the Veteran has had four bowel movements a day since he was 17 years old and noted possible IBS.  See also May 2010 PMRs (noting that the Veteran consumes a can of chewing tobacco every three days).

In April 2011, a VA examiner found that the medical evidence did not support a diagnosis of IBS.  The examiner found no evidence of stomach problems during service.  On examination, the Veteran reported having nausea, vomiting, and diarrhea.  He denied constipation and bloating.

In April 2014, a VA doctor noted that the Veteran had a history of IBS and GERD.  The Veteran reported daily stomach cramps and diarrhea that were so severe that they affected his ability to work.  He also reported occasional constipation, vomiting in the morning, and consuming two cans of chewing tobacco a week.  He denied hematemesis, odynophagia, and hematochezia.  The following month (May 2014), the Veteran stated that he consumed a can of chewing tobacco a day, having up to ten loose stools a day, and eating one meal a day in order to better control his bowel movements.  He underwent a colonoscopy in July 2014 and was diagnosed as having chronic diarrhea for over twenty years.  The VA doctor who diagnosed chronic diarrhea noted that the Veteran's 1994 colonoscopy was normal.  In November 2014, the Veteran was diagnosed as having abdominal pain.

In June 2014, the VA examiner noted that the Veteran's severe stomach and lower abdominal pain reportedly began shortly after he returned from Southwest Asia.  At the time of his return, he reportedly experienced sudden diarrhea 8 to 9 times a day and subsequently reduced his food intake to one meal a day.  According to the Veteran, he currently experiences diarrhea about 4 to 5 times a day, vomits once in the morning, and has reflux once at night.  He denied ever having had an ulcer and does not have a history of parasites affecting his bowels or dysphagia.

The examiner opined that the Veteran's symptoms were consistent with his diagnosed IBS and GERD and noted several factors that aggravated these conditions.  The examiner noted that the Veteran drinks a liter of Mountain Dew a day, chews a can of tobacco every 3 to four days, has chewed tobacco since the age of 11 or 12, and is obese (BMI greater than 35).  He identified obesity and caffeine as significant contributing factors for GERD, associated caffeine with gastritis, and associated nicotine with constipation, diarrhea, dyspepsia, and flatulence.  The examiner concluded that the Veteran "has uncontrolled risk factors for his GERD and IBS."

Thus, the June 2014 VA examiner associated the Veteran's current symptoms with previously diagnosed disorders-GERD and IBS-of a known etiology.  The examiner explained that the severity of the Veteran's symptoms-chronic diarrhea, vomiting, reflux-was due to excessive caffeine and nicotine consumption as these substances aggravated the Veteran's digestive disorders.  In addition, the VA examiner found that the Veteran's GERD and/or IBS-as they cause his current stomach problems-did not manifest during or within a year of service and do not otherwise relate to service.
Significantly, 38 C.F.R. § 3.317(a)(2)(ii) pertaining to undiagnosed illnesses provides that "medically unexplained chronic multisymptoms illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs." 38 C.F.R. § 3.317(a)(2)(ii).

The Veteran's gastrointestinal disorders clearly have a diagnosis with conclusive pathophysiology or etiology, thus precluding presumptive service connection and the June 2014 VA examination report constitutes highly probative evidence that weighs against service connection for symptoms associated with an undiagnosed stomach disorder.  The examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, conduct diagnostic tests, and clearly stated that the Veteran's stomach symptoms are attributable to diagnosed medical conditions with known etiologies.

The Board has also considered the lay evidence regarding the Veteran's stomach disorder.  In March 1997, the Veteran's mother stated that the Veteran's stomach cramps and fatigue began while he was attending college after separation from service and that his stomach problems were related to his service in Saudi Arabia.  See also June 2012 Hearing Transcript.  In the same month (March 1997), the Veteran's wife stated that he had experienced stomach problems for the last two years, to include nausea and vomiting.  See also March 1997 Statements by Witnesses S.L. and T.H. (reporting that the Veteran's stomach pains have manifested within the last one to two years and prevent him from participating in the likes sports).  In June 2004, the Veteran reported that he had experienced stomach pain and vomiting for the last eight years.  See June 2014 VAMRs.

More recent lay statements indicate that the Veteran's stomach problems began in service.  See November 2010 Statement; April 2011 VA Examination Report (claiming that the Veteran has had diarrhea and loose stools since returning from Saudi Arabia); June 2012 Hearing Transcript.  In April and May 2014, the Veteran reported that his stomach cramps began in 1991 when he was on active duty.  In June 2014, the Veteran informed the VA examiner that his symptoms began during service and that nothing of significance was found on two upper endoscopies that were performed shortly after service.  In November 2014, the Veteran associated his stomach problems with his service in Southwest Asia.  See November 2014 Appellate Brief.

The lay evidence fails to establish that the Veteran's stomach problems began in service or within a year of service.  The Veteran's statements that his stomach problems began while he was stationed in Saudi Arabia are inconsistent with his mother's written and oral testimony that his stomach problems began after separation and with witness testimony that indicates that the Veteran's stomach problems began around 1995-three years after he separated from service.  The Veteran's statements regarding the origins of his stomach problems are also internally inconsistent.  See October 1995 VAMRs (reporting that his symptoms began in August 1995) November 1996 VAMRs (reporting that his symptoms began in 1994); June 2014 VAMRs (reporting in June 2004 that his symptoms began in 1996).  The Veteran's contradictory statements regarding the origins of his stomach problems undermine the probative value of his testimony that his stomach symptoms manifested in service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); see also Washington v. Nicholson, 19 Vet. App. 362, 368.

Although the Veteran is competent to report objective signs of illness, such as diarrhea and vomiting, whether his stomach disorder relates to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4  (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran's statements are not based on medical training and/or experience, his assertion that his stomach disorder relates to service does not constitute competent evidence and, therefore, is outweighed by the VA examiner's opinion, which was rendered by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

In summary, the Veteran's current symptoms are associated with diagnosed disorders-IBS and GERD-that have known etiologies.  See June 2014 VA Examination Report.  The probative evidence does not indicate that the Veteran experienced stomach/bowel problems in service or that his current symptoms otherwise relate to service.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a stomach disorder, to include as due to an undiagnosed illness, is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

Service connection for a stomach disorder, to include as due to an undiagnosed illness, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


